DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Grochowski et al., US 6564328 B1, teaches a digital-based mechanism for adjusting the power consumption in an integrated digital circuit such as a processor. The processor includes one or more functional units and a digital throttle that monitors activity states of the processor's functional units to estimate the processor's power consumption. One embodiment of the digital throttle includes one or more gate units, a monitor circuit, and a throttle circuit. Each gate unit controls the delivery of power delivery to a functional unit of the processor and provides a signal that indicates the activity state of its associated functional unit. The monitor circuit determines an estimated power consumption level from the signals and compares the estimated power consumption with a threshold power level. The throttle circuit adjusts the instruction flow in the processor if the estimated power consumption level exceeds the threshold power level.
Bajic et al., US 8650428 B2, teaches a system includes a power management unit that may be configured to estimate the power consumed by at least a portion of each of one or more processor cores during operation of each processor core. The 
Miura et al., US 5898877, teaches a processor uses a special instruction set to enhance exception handling, such as interrupt handling. The processor uses a pipeline comprising five separate stages of fetch, decode, execute, memory access and register write. For each operation executed by the processor, the operation has an operation initiation instruction and an operation result fetch instruction, each of which has multiple stages. The operation result fetch instruction awaits the completion of the operation initiation instruction. While waiting, the operation result fetch instruction is suspended, preferably before any hardware resource is changed, and if necessary canceled to accommodate an exception handling signal. Since the hardware resource is changed at the "execute" stage of the operation, the operation result fetch instruction is suspended at the "decode" stage. Upon receiving the exception handling signal, the operation result fetch instruction may be canceled and the processor is free to process the exception handling. After completion of the exception handling, the 
The prior art of record does not teach or suggest individually or combination “inhibit issuance of the respective operation in the clock cycle responsive to the potential energy consumption exceeding a  decaying average of previous  energy consumptions by more than a predetermined amount” in conjunction with other limitations in claim 1, “wherein the power control circuit is configured to inhibit issuance of respective operations of the plurality of operations to control changes in power consumption in the execute circuit, wherein the power control circuit is configured to inhibit issuance based on a first energy consumption in the execute circuit in a given clock cycle, a second energy consumption that would occur if the respective operation is issued in the given clock cycle, a decaying average of previous energy consumptions corresponding to previous clock cycles, and a maximum increase in energy consumption that the power control circuit is configured to permit, wherein the first energy consumption in the execute circuit is based on a score for each operation in the pipeline, the stage of the pipeline that the operation is in, and relative energy consumption of circuitry in the stage compared to other stages of the pipeline” in conjunction with other limitations in claim 11, “selectively preventing issuance of the first operation into the pipeline responsive to an increase in power consumption from a weighted average of preceding power consumptions being greater than a predetermined value, wherein the increase would occur responsive to the issuance, and wherein the increase in power consumption is based on a weight for an initial stage of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/Primary Examiner, Art Unit 2187